        Case 1:21-cv-01279-TMD Document 32 Filed 07/02/21 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 21-1279
                                    (Filed: July 2, 2021)

 **************************************
 SWIFT & STALEY, INC.,                  *
                                        *
                 Plaintiff,             *
                                        *
          v.                            *
                                        *
 THE UNITED STATES,                     *
                                        *
                 Defendant,             *
                                        *
  and                                   *
                                        *
 AKIMA INTRA-DATA, LLC,                 *
                                        *
                  Defendant-Intervenor. *
 **************************************

                                         ORDER
DIETZ, Judge

        The Court will conduct an in-person oral argument July 22, 2021 at 11:00 a.m. (EDT)
on the parties’ motions and cross-motions for judgment on the administrative record. The
argument will be held at the Howard T. Markey National Courts Building, 717 Madison Pl. NW,
Washington, D.C. 20439.

       IT IS SO ORDERED.


                                              s/ Thompson M. Dietz
                                              THOMPSON M. DIETZ, Judge
